Plaintiff was awarded compensation for the loss of an eye, and defendants review the holding of the department of labor and industry by certiorari, claiming that plaintiff was an independent contractor, and, in any event, has not lost an eye. *Page 190 
If plaintiff was an independent contractor, defendants are not liable. Defendant lumber company was constructing a bed for a logging railway and plaintiff, together with three companions, going about the country taking such jobs for their mutual benefit, took the job of clearing and grading about 1,300 feet of the way at $13 per 100 lineal feet, and were to each pay $1 per day for board and lodging at the lumber company's camp. The first day, while plaintiff was working on the job with his companions, a chip from a tree he was chopping struck his right eye. Plaintiff received treatment, and, at the time of the hearing before the deputy commissioner, his injury had healed with a retention of 10 to 20 per cent. vision in the eye.
We have many times defined what constitutes an independent contractor, and need not repeat what we have said on the subject. Plaintiff was master of his own time in performing the work of producing the ultimate result calling for the agreed compensation to himself and companions. Inspection of the work by defendant lumber company as it progressed, with direction conforming to its proper completion, and the furnishing of tools and a team by defendant lumber company, did not change the relation to that of master and servant. The rule applied inOdle v. Charcoal Iron Co., 217 Mich. 469; and Donithan v.Michigan Iron  Chemical Co., 227 Mich. 609, governs this case.
The award is vacated, With costs to defendants.
NORTH, C.J., and FEAD, FELLOWS, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 191